Citation Nr: 0110085	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for coccygodynia, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1990, and from January 1991 to March 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The veteran has stated that he is unable to work due to his 
service-connected disability.  The Board construes this as an 
informal claim for a total rating based on unemployability 
due to service-connected disability.  The matter is referred 
to the RO for consideration.  


REMAND

The veteran seeks an increased evaluation for his service-
connected disability.  He argues that the disability has 
increased and that he had to stop working.  The veteran was 
granted service connection for a back disability 
(coccygodynia) in August 1991, and a 10 percent evaluation 
was assigned under Diagnostic Code 5299-5294.   Diagnostic 
Code 5294 pertains to the rating of sacro-iliac injury and 
weakness, and does not have independent rating criteria, but 
rather is rated by the same criteria under which lumbosacral 
strain is rated pursuant to Diagnostic Code 5295.  Therein, a 
10 percent rating is warranted where there is characteristic 
pain on motion.  Assignment of a 20 percent rating is 
warranted where the evidence shows muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in a standing position.  When lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above symptoms with abnormal 
mobility on forced motion, a 40 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  
This disability may also be evaluated under the provisions of 
Diagnostic Codes 5292, 5293, or 5298.  Under Diagnostic Code 
5292, a 40 percent rating is warranted for severe limitation 
of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  This is the highest rating provided by 
this diagnostic code.  Diagnostic Code 5293 pertains to 
intervertebral disc syndrome. Under that code, a 40 percent 
evaluation is applied for severe symptoms characterized by 
recurring attacks with intermittent relief.  A 60 evaluation 
is the maximum evaluation for this diagnostic code, requiring 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Diagnostic Code 5298 
provides that partial or complete removal of the coccyx with 
painful residuals, warrants a 10 percent evaluation.  This is 
the highest available schedular evaluation under this code.  

The Board notes that this disability can be evaluated on the 
basis of limitation of motion.  Since that is the case, the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
must be taken into account in the evaluation of this 
disability.  In DeLuca, the Court held that the provisions of 
38 C.F.R. §§ 4.40, 4.45 must be taken into account when a 
diagnostic code provides for compensation based on limitation 
of motion.  Under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking movement.  Further, the examiner must 
furnish, in addition to the usual examination findings, a 
full description of the effects of the disability upon the 
veteran's ordinary activities.

On the veteran's recent VA orthopedic examination in 
September 1999, he complained of intermittent pain, including 
episodes of pain that lasted four or five days and then went 
away.  The examiner did not indicate range of motion for the 
veteran's back, and he made no comment in response to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca, such as functional loss resulting from 
weakened movement, excess fatigability, or incoordination. 
Moreover, the examiner did not comment in regard to the 
effects of the veteran's disability on his ordinary 
functioning.  There was obviously no mention of any 
limitation of lumbar spine motion due to pain on movement, 
weakened movement, excess fatigability, or incoordination.  
Further, it is noted that the veteran underwent a private 
examination in October 1999.  Tenderness to palpation was 
noted over the coccyx.  No additional orthopedic findings 
were noted.  The examiner stated that the veteran had 
undergone a bone scan in September 1999 and an MRI in 
September 1999.  Copies of these reports are not in the file.  
The examiner also stated that the veteran was given an 
epidural steroid injection, which fully relieved his pain.  A 
one week follow-up by telephone was planned, and it was noted 
if at that time that if he was still having significant pain, 
he would be seen in the clinic in approximately two weeks for 
reevaluation.  

In addition, it is noted that the veteran has been treated by 
a private physician, and some reports signed by that examiner 
have been forwarded to the RO.  However, complete treatment 
records from that examiner have not been associated with the 
claims file.  In view of the foregoing, this case is REMANDED 
to the RO for the following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
both VA and non VA, who have treated him 
for his back disability since 1999.  He 
should be asked for information regarding 
the bone scan and the MRI that were 
mentioned during his October 1999 private 
examination.  When the veteran responds, 
and provides any necessary 
authorizations, the RO should contact the 
named health care providers and ask that 
they provide copies of all clinical 
records and laboratory reports which 
document their treatment of the veteran 
for his back disorder, to the extent such 
records are not already in the claims 
folder.  (These records should include 
clinical records from the private 
examiner who has been treating the 
veteran as well as the private examiner 
who examined the veteran in October 
1999.)  All records obtained should be 
associated with the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current degree of severity of his service 
connected back disability.  The claims 
folder and a copy of this remand must be 
made available to the examining physician 
so that the pertinent records may be 
studied in detail.  The physician must 
indicate that the claims folder has been 
reviewed in his examination report. The 
examiner should report the pertinent 
medical complaints, symptoms, and 
clinical findings.  Range of motion must 
be documented in degrees, and X-rays 
should be taken.  The examiner must also 
comment on functional limitation, if any, 
caused by the veteran's service connected 
coccygodynia disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
The examiner should report any weakened 
movement, excess fatigability, pain on 
undertaking motion, or incoordination 
caused by the coccygodynia disability.  
In addition, the examiner should report 
any muscle atrophy attributable to the 
service connected coccygodynia 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service- 
connected coccygodynia disability.  The 
examiner must comment on the veteran's 
employability as it relates to his 
service-connected coccygodynia 
disability.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  Then, the RO should review the claims 
folder to ensure that all the development 
requested herein has been completed, and 
undertake to correct any omissions or 
deficiencies.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

Then the RO should readjudicate the issue 
on appeal, considering all applicable 
laws and regulations.  The RO should 
address whether referral for 
consideration for an extraschedular 
evaluation is in order. 

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


No action is required of the veteran until he is so informed 
by the RO. The purpose of this remand is to obtain clarifying 
clinical evidence, to comply with precedent decisions of the 
Court, and to comply with recently enacted law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




